DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10953320. Although the claims at issue are not identical, they are not patentably distinct from each other because mechanically coupling two devices with complementary connection means is well known in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alameh et al. (hereinafter Alameh) (US20120275089).

Regarding claim 1, Alameh discloses an electronic device, comprising: 
a device housing (112) defining at least one major face (Figure 5) and one or more minor faces (Figure 5); 
a monorail (130) mechanically coupled to a minor face (Figure 5) of the device housing, the monorail comprising 
a monorail body (1630) (*Examiner’s Note) defining a first end (1610) and a second end (1620) separated from the first end along a major axis (1633) of the monorail body; 
a first electrical connector (1612) positioned at the first end of the monorail body. and 
a second electrical connector (1622) positioned at the second end of the monorail body; 
wherein the first electrical connector and the second electrical connector are of the same type (Figure 16).

*Examiner’s Note: 
Paragraph 0054: The shaft 1630 and shaft legs 1610 and/or 1620 may be one continuous structure.
Paragraph 0055 – The U-shaped shaft connector can be a U-shaped piece or U-pin including the shaft 1630, such as shaft 130



    PNG
    media_image1.png
    537
    483
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    590
    500
    media_image2.png
    Greyscale


Regarding claim 2, Alameh discloses the electronic device of claim 1, the first electrical connector and the second electrical connector being concentrically aligned with the major axis of the monorail body.

Regarding claim 3, Alameh discloses the electronic device of claim 1. the first electrical connector configured to receive a first complementary connector from a first direction along the major axis of the monorail body, the second electrical connector configured to receive a second complementary connector from a second direction along the major axis of the monorail body, wherein the first direction is opposite the second direction. (Paragraph 0051 – The first shaft leg 1610 can include a first shaft leg communication signal interface 1612 configured to exchange electrical communication signals with a first portable communication device communication signal interface (not shown). For example, electrical communication signals can include power for devices, charging for devices, data communication between devices, and part identification of devices. Part identification can indicate a type of device connected. The second shaft leg 1620 can include a second shaft leg communication signal interface 1622 configured to exchange electrical communication signals with the second portable communication device communication signal interface (not shown). The first shaft leg communication signal interface 1612 can be coupled to the second shaft leg communication interface 1622 to transmit electrical communication signals between the first shaft leg communication signal interface 1612 and the second shaft leg communication signal interface 1622. For example, the first shaft leg communication signal interface 1612 can transmit electrical communication signals to and from the second shaft leg communication signal interface 1622 using wires, a communication bus, an electrical flex circuit, a micro coaxial circuit, or any other way of communicating electrical communication signals. Communication signals can be transmitted between the shaft leg communication signal interfaces 1612 and 1622 through the first shaft 1630. The first shaft leg communication signal interface 1612 can also transmit optical communication signals to and from the second shaft leg communication signal interface 1622.)
Regarding claim 12, Alameh discloses he electronic device of claim 1, further comprising an attachment retention device (1640) mechanically coupled to the monorail body.

Regarding claim 13, Alameh discloses the electronic device of claim 1, further comprising: another monorail mechanically coupled to the device housing, the another monorail comprising another monorail body defining another first end and another second end separated from the another first end by the another monorail body; a third electrical connector positioned at the another first end of the another monorail body; and a fourth electrical connector positioned at the another second end of the another monorail body; wherein the third electrical connector and the fourth electrical connector are of the same type. (Figures 9 and 10) (Paragraphs 0041; 0042 – in their entirety)


    PNG
    media_image3.png
    507
    492
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    449
    472
    media_image4.png
    Greyscale


Regarding claim 14, Alameh discloses an electronic device attachment, comprising: 
an attachment (120) housing defining a monorail receiver (Figure 1) having an aperture (129) at a first end and 
a bounding wall (Figure 1) at a second end (Figure 1), the second end separated from the first end along a major axis (126)  of the monorail receiver; 
an electrical connector (1612) situated within the monorail receiver at the bounding wall; and 
one or more electrical components situated within the attachment housing, the electrical connector electrically coupled to the one or more electrical components ((Paragraph 0051 – in its entirety).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (hereinafter Alameh) (US20120275089).
Regarding claim 15, Alameh discloses the electronic device attachment of claim 14.
In paragraph 0055, Alameh discloses, in part: “The U-shaped shaft connector can be a mechanical piece that inserts into phone halves, such as two mobile phones or two other electronic devices, and rotates relative to a phone side it is inserted into;” however, Alameh does not expressly disclose comprising a male universal serial bus type-C connector.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a male universal serial bus type-C connector.
One of ordinary skill in the art would have been motivated to do this as the type-Connector can transfer data at high speeds and the connector provides higher watts of power to power or charge electronic devices.

Allowable Subject Matter
Claims 4, 7 and 11, and their respective dependent claims, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a monorail body length along the major axis of the monorail body that is less than another length of a minor face of the device housing to which the monorail is coupled, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a perimeter of the monorail body defines a first linear side and a second linear side, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection wherein the monorail receiver defining a planar wall has a first edge coupled to a first partially cylindrical wall and a second edge coupled to a second partially cylindrical wall, the first partially cylindrical wall and the second partially cylindrical wall extending from the planar wall to another aperture defined along a minor face of the attachment housing, and interrelationship as claimed in combination with the remaining limitations of dependent claim 15 and independent claim 14.

Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a minor face coupled to a monorail by a bridge member, as claimed in combination with the remaining limitations of independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120252230.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


13 August 2022